    Case: 4:20-cv-00133-AGF Doc. #: 15 Filed: 06/05/20 Page: 1 of 3 PageID #: 75



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

    ROBERT O. DINKINS,                                   )
                                                         )
                   Movant,                               )
                                                         )
            v.                                           )          No. 4:20-CV-133 AGF
                                                         )
    UNITED STATES OF AMERICA,                            )
                                                         )
                   Respondent.                           )

                                    MEMORANDUM AND ORDER

        Before the Court is movant’s post-dismissal motion for investigation and his supplemental

motion seeking compassionate release. Movant’s motions will be denied.

        On July 8, 2015, a one-count indictment charged movant with felon in possession of a

firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). United States v. Dinkins, Case No.

4:15-CR-314 ERW (E.D. Mo.).1 Movant waived his right to a jury trial and requested a bench trial.

At trial, the Court found movant guilty and subsequently sentenced him as an Armed Career

Criminal to 180 months of imprisonment. With the assistance of counsel, movant filed a timely

appeal to the Eighth Circuit Court of Appeals. In his appeal, movant argued that the District Court

erred in finding him guilty of being a felon in possession of a firearm because he was legally

justified in possessing the firearm to protect himself and the community from imminent danger.

        On May 26, 2017, the Eighth Circuit Court of Appeals affirmed the judgment of the District

Court. United States v. Dinkins, 688 F. App’x 408 (8th Cir. 2017).

        Movant sought to overturn his conviction on six separate occasions. See Dinkins v. United

States, 4:17-CV-2296 CAS (E.D.Mo.); Dinkins v. United States, 4:19-CV-1688 CAS (E.D.Mo);


1
 The Honorable Carol E. Jackson tried movant’s criminal case. She has since retired. On February 7, 2020, movant’s
criminal case was transferred to the undersigned judge.
  Case: 4:20-cv-00133-AGF Doc. #: 15 Filed: 06/05/20 Page: 2 of 3 PageID #: 76



Dinkins v. United States, 4:19-CV-1839 CAS (E.D. Mo.); Dinkins v. United States, 4:19-CV-1920

CAS (E.D.Mo); Dinkins v. United States, 4:19-CV-2903 ERW (E.D.Mo); Dinkins v. United States,

4:20-CV-133 AGF (E.D.Mo). His requests have been denied each time.

       On June 2, 2020, the Court denied movant’s first motion for compassionate release due to

the Covid-19 pandemic. Movant filed the instant motions for “investigation” and his supplemental

motion for compassionate release on June 4, 2020. In the instant motions before the Court, movant

asserts that defendant has continued to hold him unlawfully after he has submitted exhibits

showing that he is actually innocent of the crimes for which he is being held. Movant seeks an

investigation into the unlawful confinement. Movant additionally states that he would like a ten-

day extension of time to supplement his motion for compassionate release.

                                             Discussion

       Movant’s motion for investigation is nothing more than a motion for reconsideration of

this Court’s prior rulings on his six motions to vacate. After reviewing the grounds raised by

movant, the Court will decline to alter or amend the prior judgments of this Court. Movant’s

motion fails to point to any manifest errors of law or fact, or any newly discovered evidence.

Instead, the motion can be said to merely revisit old arguments. Petitioner is therefore not entitled

to reconsideration of the dismissal of his prior motions to vacate, and his motion to investigate will

be denied.

       Movant’s motion for extension of time to file an amended motion for compassionate

release, or a supplemental motion for compassionate release will also be denied. The Court has

addressed movant’s arguments relating to his motion for compassionate release in its June 2, 2020

Memorandum and Order. Movant does not qualify for release under the First Step Act, and as he




                                                  2
  Case: 4:20-cv-00133-AGF Doc. #: 15 Filed: 06/05/20 Page: 3 of 3 PageID #: 77



was told in the prior Order, he is required to first seek compassionate release with the Bureau of

Prisons.

       Accordingly,

       IT IS HEREBY ORDERED that movant’s motion for investigation [Doc. #14] is

DENIED.

       IT IS FURTHER ORDERED that movant’s motion to supplement his motion for

compassionate release, or alternatively for extension of time to file an amended motion for

compassionate release, [Doc. #14] is DENIED.

       IT IS FURTHER ORDERED that no certificate of appealability shall issue.

       IT IS FURTHER ORDERED that movant shall not file any additional post-dismissal

motions in this closed case, save a notice of appeal, or motions relating to his appeal.

       Dated this 5th day of June, 2020.




                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE




                                                 3
